Citation Nr: 0031462	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  96-03 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for hearing loss of the 
left ear.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent, medical evidence that the veteran 
currently has PTSD. 


CONCLUSION OF LAW

Service connection for PTSD is denied.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that while in the 
service he incurred PTSD.  Therefore, a favorable 
determination has been requested.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304.

Based on a complete review of the record, the Board concludes 
that the medical evidence fails to show that the veteran 
currently suffers from PTSD.  The claims file is negative for 
any medical evidence of current PTSD.  

The veteran was examined by a VA physician in September 1996.  
No diagnosis was entered since he left the examination.  A 
Board of three VA psychiatrists evaluated the veteran as well 
as the claims file and medical record of the veteran in 
October 1996 and offered an addendum to the September 1996 
report.  It was noted that the veteran had no history of 
organized psychiatric treatment and that he was hospitalized 
at a VA facility for alcohol dependence, continuous and 
organic mood disorder and alcohol induced depression.  It was 
noted that he occasionally took Xanax for his nervous 
disorder.  The sole Axis I diagnosis was substance use 
disorder, alcohol dependence.  

Notwithstanding the medical evidence that the veteran does 
not suffer from PTSD, the veteran and his wife have presented 
numerous statements alleging that the veteran has PTSD as a 
result of stressors incurred while on active duty.  While he 
and his wife are competent to describe their observations of 
his behavior, as laypersons, they are not competent to 
provide an opinion requiring medical knowledge, such as a 
medical diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, their testimony does not 
constitute competent medical evidence of current PTSD.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  The Board's perusal of the record in this 
case shows no competent proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992)."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As there exists no competent, medical evidence of current 
PTSD, the appeal must be denied.  

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed with respect to this issue, that VA 
has given the veteran adequate notice regarding the evidence 
necessary to substantiate his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

The veteran has not presented any competent evidence that he 
currently has PTSD. In fact VA examiners have examined him 
and have not diagnosed PTSD.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

As noted above, VA is required to assist a claimant in 
obtaining evidence necessary to substantiate his claim, if 
there is a reasonable possibility that such assistance would 
aid in substantiating the claim.  However, the veteran has 
not submitted any information showing that he currently PTSD 
or alleged that there are any existent medical evaluations or 
treatment records indicating a current diagnosis.  VA is 
required to provide VA medical examinations for compensation 
claims only in those cases where there is competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of disability.  The veteran has been 
examined and a current diagnosis was not entered.  Further, 
he has been advised by the RO of the evidence necessary to 
support his claim.  Therefore, there is no further duty to 
assist the veteran with regard to this claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).



ORDER

Service connection for PTSD is denied.



REMAND

The veteran maintains, in substance, that while on active 
duty in Vietnam he incurred an eye disability and hearing 
loss of the left ear.  Therefore, a favorable determination 
has been requested.

The veteran's service medical records show that he was seen 
for conjunctivitis of about ten days' duration in January 
1970.  The veteran's symptoms were provided and the 
impression was conjunctivitis.  In September 1970 the veteran 
complained of an eye problem of one month's duration.  On 
physical examination, there was questionable corneal 
ulceration with infection.  An ophthalmologic consultation 
was recommended.  In December 1970 the veteran complained of 
eye trouble noted to be a pterygium of the left eye just 
beyond the limbus.  The veteran's May 1971 report of 
separation medical examination provides that his eyes, 
ophthalmoscopic, pupils and ocular motility were normal on 
clinical evaluation.  No pertinent defects or diagnoses were 
noted.

The Board notes that the medical evidence of record indicates 
that the veteran currently suffers from an eye disability and 
hearing loss of the left ear.  An August 1993 private medical 
report provides that the veteran was a patient of that office 
with diagnoses of inflamed (chronic) conjunctivitis, status 
post pterygium surgery left eye, elevated intraocular lens 
left eye (glaucoma suspect), and error of refraction.  

Regarding left ear hearing loss, the report of a January 1992 
private audiological evaluation provides that the results 
indicated mixed severe loss for the left ear and absence of 
normal stapedial reflexes for the left ear.  An August 1993 
private medical report provides that the veteran had been 
treated at that office since September 1991, at which time an 
audiological test showed a severe mixed loss for the left 
ear.  It was noted that on July 1993, the veteran was 
referred to a VA hospital with a diagnosis of acouophonia of 
the left ear and severe ipsilateral loss of audition.  The 
report of a private August 1996 audiological evaluation 
provide that the results indicated severe to profound 
sensorineural loss in the left ear and absence of (illegible) 
reflexes in some frequencies on both ears.  A June 1997 
certificate from the VA Medical Center at San Juan provided 
that the veteran had been treated there for a number 
conditions since August 1993, including hearing loss - NOS.

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

2.  Thereafter, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claim for service connection 
for an eye disability and hearing loss of 
the left ear.



If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a SSOC, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.


The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	NADINE W. BENJAMIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 7 -


